This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3                  Plaintiff-Appellant,

 4 v.                                                                    No. 34,954

 5 SIMON PETER GONZALES,

 6                  Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Cristina T. Jaramillo, District Judge

 9   Hector H. Balderas, Attorney General
10   Santa Fe, NM
11   Steven Johnston, Assistant Attorney General
12   Albuquerque, NM

13 for Appellant

14   Bennett J. Baur, Chief Public Defender
15   Sergio Viscoli, Appellate Defender
16   David Henderson, Assistant Appellate Defender
17   Santa Fe, NM

18 for Appellee

19                                 MEMORANDUM OPINION

20 HANISEE Judge.
 1   {1}   The State appeals from the district court’s order dismissing the case without

 2 prejudice. This Court issued a second notice of proposed disposition, proposing

 3 summary reversal and remand. Defendant filed a memorandum in partial opposition,

 4 in which Defendant “concurs with the Court’s proposed ruling” and only “seeks

 5 clarification [on] the proposed remedy.” [MIO 1] Accordingly, for the reasons set

 6 forth in our notice of proposed disposition, we reverse the district court’s order

 7 dismissing the case and remand with instructions to the district court to afford the

 8 State a fair opportunity to respond to Defendant’s motion to dismiss before ruling on

 9 the motion.

10   {2}   IT IS SO ORDERED.



11
12                                         J. MILES HANISEE, Judge

13 WE CONCUR:



14
15 TIMOTHY L. GARCIA, Judge



16
17 M. MONICA ZAMORA, Judge



                                             2